Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 8/25/2022. Claims 1, 5-9, 11-14, 18-22, 24-26 and 28-34 are pending in the application and have been examined. Claims 1 and 14 are currently amended. Claim 3-4 and 16-17 are canceled.

Response to Amendments
Applicant’s Amendment on 35 U.S.C. 103:
The prior rejection for claims 1, 5-9, 11-14, 18-22, 24-26 and 28-34 have been withdrawn because claims have been amended. 

Allowable Subject Matter
Claims 1, 5-9, 11-14, 18-22, 24-26 and 28-34 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1, 14 and 34:
Poder et al. Publication No. US 2016/0234232 A1 teaches
premises networking devices installed at different subscriber premises (Para 0013 and Fig. 1) each of the premises networking devices supporting network connections for host computing devices and maintaining local area networks for the subscriber premises (Para 0014 and Fig. 1)

an application server (Para 0021) for receiving and storing network conditions information and configuration information from the premises networking devices (Para 0020)

Ansari et al. Publication No. US 2015/0074259 A1 teaches
the subscriber premises including Dynamic Host Configuration Protocol (DHCP) services and domain name system (DNS) services (Para 0054)

Schiff et al. Publication No. 2016/0112249 A1 teaches
wherein the network conditions information and configuration information from the premises networking devices are associated with unique user accounts (Para 0033 - FIG. 3), which are also associated with internet access services (Para 0016-0017) and the application server sends the configuration information from a user account to the premises networking devices in response to detecting new premises networking devices for the user account of the subscriber premises (Para 0033, 0037 and Fig. 4-5)


However, the independent claims 1, 14 and 34 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
wherein the internet access services are provided via mm-wave transceivers and the configuration information includes images of the mm-wave transceivers' firmware and/or software (claims 1 and 14), and
wherein the configuration information for each of the premises networking devices includes an image of the premises networking device's firmware, software, and installed apps, an image of the connected mm-wave transceiver's firmware and/or software, service set identifiers and passwords for any wireless networks managed by the premises networking device, user settings, and information about channels to be used by any wireless networks managed by the premises networking device based on the measurements from the spectrum analyzer (claim 34)
There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445